Citation Nr: 0022831	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-21 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
hiatal hernia.  

2.   Entitlement to a rating in excess of 10 percent for the 
residuals of right foot ganglion cyst removal. 

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of right femur osteotomy. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, granted service 
connection for the disorders at issue and from which he 
perfected an appeal as to the compensation levels assigned as 
to these issues.  

A June 1996 rating decision, inter alia, granted entitlement 
to a 30 percent disability rating for the hiatal hernia and 
granted service connection for diminished sensation to the 
right foot secondary to ganglion cyst removal. 

The case was remanded in September 1997 and March 1998 to 
provide the veteran an opportunity testify at a hearing 
before a Board Member and in March 1998 he testified at a 
personal hearing before the undersigned Board Member.  A copy 
of the transcript of that hearing is of record. 

The case was again remanded in July 1999 to obtain VA 
clinical records, the veteran's VA vocational rehabilitation 
file (which is now of record), and to afford him a VA 
gastrointestinal rating examination (which was conducted in 
January 2000).  A June 1999 decision by the RO Committee on 
Waivers and Compromises denied the veteran's claim for a 
waiver of overpayment but an appeal was not initiated by the 
filing of a notice of disagreement (NOD).  The case has now 
been returned for further appellate consideration.  


FINDINGS OF FACTS

1.  The veteran's hiatal hernia is manifested by substernal 
chest pain, dysphagia, heartburn, and slight anemia but there 
is no vomiting, hematemesis, melena or significant weight 
loss nor is there a combination of symptoms productive of 
severe impairment of health.  

2.  The right foot ganglion cyst removal is manifested by a 
tender but otherwise asymptomatic scar that produces no 
swelling or functional impairment.  

3.  The residuals of right femur osteotomy are manifested by 
right hip and knee pain and muscular atrophy but no 
significant limitation of motion of those joints, no 
clinically documented right knee instability, and no malunion 
of the femur.  

4.  The veteran's service-connected disorders have not 
required hospitalization, 
do not cause marked interference with employment, and do not 
otherwise present an exceptional or unusual disability 
picture.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for the service-
connected hiatal hernia is not warranted on either a 
schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.21, Diagnostic Code 7346 (1999).  

2.  An evaluation in excess of 10 percent for the residuals 
of right foot ganglion cyst excision is not warranted on 
either a schedular or extraschedular basis.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 7804 
(1999).  

3.  An evaluation in excess of 10 percent for the residuals 
of right femur osteotomy is not warranted on either a 
schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 7804 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The 1999 Board remand found that the claims were well 
grounded and, to fulfill the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1999 & Supp.), the case was 
remanded.  As requested, a VA rating examination was 
conducted, the veteran's Vocational Rehabilitation folder has 
been associated with the claim file, and an unsuccessful 
attempt was made to obtain VA outpatient treatment (VAOPT) 
records but a VA facility reported that there were no records 
since March 1998.  Accordingly, the requests of the 1999 
Board remand have been meet.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This is not 
applicable in an appeal from a rating assigned by an initial 
grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Moreover, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given to the evidence as a whole and to the adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

A 30 percent rating is warranted for a hiatal hernia when 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
warranted for a hiatal hernia when there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, DC 7346.  

Scars which are superficial, poorly nourished, with repeated 
ulcerations or which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, DCs 7803 and 7804.  Scars may also be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805.  

Impairment of the femur with malunion of the femur with 
slight knee or hip disability, warrants a 10 percent rating.  
With moderate knee or hip disability warrants a 20 percent 
rating.  With marked knee or hip disability warrants a 30 
percent rating is warranted.   38 C.F.R. § 4.71a, DC 5255.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Background

On VA orthopedic examination in November 1994 the veteran 
reported having sustained a twisting injury of his right 
ankle in 1986 but surgery was never performed.  He developed 
some right hip pain as a result of walking and it was noticed 
that he had external rotation of the right lower extremity.  
A tibial and a femoral osteotomy were considered but only a 
distal femoral osteotomy, with a fixating intramedullary 
nail, was done in August 1993 which he stated had not 
corrected the problem and the leg continued to toe out.  A 
mass had been excised from the dorsum of his right foot in 
December 1993 and after the mass recurred it was aspirated at 
least eight times and he had had some steroid injections but 
he continued to have persistent swelling and tenderness.  He 
related having marked sensitivity over the residual scar and 
some numbness on the dorsum of the foot, over the toes and 
the foot itself.  

The veteran also related having some aching right knee pain 
and pain at the site of the osteotomy.  The knee pain 
increased when he walked, in cold weather, and after standing 
for a long time.  He also complained of buckling of the right 
knee.  He indicated that he had some rather constant aching 
pain in the right knee and thigh region.  When he stood, 
after sitting, his right hip pain increased.  

On examination the veteran walked with a cane, which he held 
in his left hand.  He was able to walk without a cane but 
when doing so he had a limp.  He was able to rise as well as 
walk on his heels and on his toes but limped when so walking.  
He had noticeable right lower extremity atrophy, including 
the thigh and calf.  There was a well-healed 10-cm. scar over 
the right greater trochanteric region.  Motion of the right 
knee was from 0 degrees of extension to 150 degrees of 
flexion.  There was good medial and lateral stability of the 
right knee but there was mild tenderness about the medial and 
lateral joint lines.  Leg lengths were equal.  The right 
thigh was 3 cms. smaller in circumference than the left and 
the right calf was 2 cms. smaller in circumference than the 
left.  There was a well healed 4 cm. scar on the dorsolateral 
aspect of the right ankle, overlying a discoid shaped mass 
which measured approximately 4 cms. in diameter and this area 
was exquisitely tender and sensitive.  He reported having 
very sharp dysesthetic feelings in that area.  Muscle bulk 
and tone of the lower extremities were good, although he had 
measurable atrophy.  Motor strength was 5/5 throughout.  
There was diminished sensation about the dorsum of his right 
foot, distal to the scar.  There was some suggestion of 
"toeing out on the right as compared to the left" although 
this was somewhat difficult to assess in view of his limp.  
Flexion of his hips was to 130 degrees bilaterally, external 
rotation was to 45 degrees bilaterally, internal rotation was 
to 20 degrees bilaterally, abduction was to 40 degrees, and 
adduction was to 30 degrees.  

The diagnoses were status postoperative right femoral 
derotational osteotomy, and status postoperative excision of 
a ganglion cyst, with persistent numbness of the right foot.  
It was felt that more probably than not the veteran had had a 
derotational osteotomy of the right femur to correct an 
external rotational deformity.  

On VA general medical examination in December 1994 the 
veteran reported that since his inservice femoral surgery he 
had had increasing problems with right leg pain, numbness, 
and atrophy.  He reported that the femur had been surgically 
broken and internally rotated during service, leaving him 
with a limp such that he now required a cane as an ambulatory 
aid.  He had residual sensory loss on the dorsum of the right 
foot as a residual of removal of a lipoma or ganglion cyst 
from his right ankle during service.  

On examination the veteran had normally active bowel tones.  
He had approximately 125 degrees of right hip flexion and 
approximately 45 degrees of hip abduction.  Extension of the 
right knee was to 0 degrees and flexion was to about 130 
degrees, with pain on full extension and flexion.  He had 
some bony prominence of his right femur and atrophy of the 
right quadriceps muscles.  He had paresthesia of the dorsal 
aspect of the right foot.  The pertinent diagnoses were a 
history of right leg surgery with residual pain, numbness, 
atrophy, and limitation of motion; a history of lipoma or 
ganglion cyst of the right ankle with a residual palpable 
mass; and a history of dyspepsia and hiatal hernia.  

During VA hospitalization in December 1994 the veteran 
complained of right hip pain at the proximal aspect of the 
fixating intramedullary nail in the right femur.  A past 
lipoma excision appeared to involve the superficial peroneal 
nerve and he complained of a painful neuroma in that region.  
On examination he had full range of motion of the right hip 
and palpable tenderness over the proximal femoral scar where 
the fixation had occurred.  Motor strength was 5/5 and he had 
decreased sensation in the region of the right superficial 
peroneal nerve.  He underwent removal of the fixating right 
femoral intramedullary nail and removal of a neuroma of the 
right ankle.  

At the December 8, 1995 RO hearing the veteran testified that 
the neuroma on his right foot was sensitive to touch and that 
he had had injections of analgesic medication because of 
neuropathy which began at that site but these had only given 
temporary relief (page 6 of the transcript of that hearing).  
He had sensation at the site of the neuroma which was above 
the ankle, where the tongue of a shoe would be if he wore 
high-top shoes, but the rest of the right foot was numb (page 
7).  Cold weather adversely affected his right foot and leg 
(page 8).  He had severe pain in the area of the right 
greater trochanter, as well as stiffness in the morning (page 
8).  He had difficulty walking upstairs or inclined ramps and 
he took Motrin and Advil for pain (page 10).  The pain and 
discomfort in his right lower extremity interfered with his 
sleep (page 10).  He did not have any reflux due to his 
hiatal hernia (page 11) but food would become stuck in his 
esophagus (page 12).  He had taken numerous medications in 
the past (page 12).  He had had a burning sensation and 
regurgitation, as well as weight loss (page 13).  He 
sometimes took Milk of Magnesia and sometimes took Pepto-
Bismol (page 13).  He was one or two inches above six feet in 
height and weighed about 120 or 125 lbs. (page 13).  During 
service the most he had weighed was 140 or 150 lbs. and 
during that time he had [mistakenly] been evaluated for 
anorexia and bulimia.  He withdrew his claim for a 
compensable rating for headaches as a residual of a head 
injury (page 14).  

On VA examination in March 1996 the veteran complained of 
continued right hip and femoral pain which radiated to his 
knee and which was worse in cold weather and when walking 
more than one-half hour.  He indicated that the pain radiated 
into his groin region.  He used Advil for relief of pain, as 
needed.  He had noted occasional crepitus and popping.  He 
also had continued sensitivity over the scar at the site of 
the excision of a ganglion cyst from the right foot, as well 
as swelling in that area.  He reported that his hiatal hernia 
caused frequent reflux after meals and he also reported 
having frequent dyspepsia and dysphagia.  He had also noted 
odynophagia, which was relieved somewhat by drinking fluids.  
He also had frequent nausea and vomiting after meals.  While 
his prior weight had typically been between 140 and 150 lbs., 
he stated that he now weighed 130 lbs.  

On examination the veteran was described as being thin.  His 
stated height was 74 inches and his stated weight was 130 
lbs.  There was an 8.5 cm. by 2.5-cm. scar on the lateral 
aspect of his right hip.  There were two 1-cm. scars over the 
lateral aspect of the mid-shaft of his right leg.  He had a 5 
cm. by .5 cm. scar over the anterolateral aspect of his right 
ankle.  His bowel sounds were good.  His abdomen was not 
tender and without masses or organomegaly.  There was 
tenderness to palpation of his right hip but no gross bony 
abnormalities.  Flexion of the right hip was to 98 degrees, 
internal rotation was to 38 degrees, external rotation was to 
55 degrees, but abduction was limited to 45 degrees and there 
was pain on abduction.  There was no crepitus, effusion or 
bony abnormalities of the right knee.  Right knee flexion was 
to 137 degrees and extension was to 0 degrees.  There was no 
anterior or posterior laxity and no varus or valgus laxity.  
There was no bony abnormality of the right ankle but there 
was hypersensitivity to touch over the area of the scar.  
Dorsiflexion of the right ankle was to 8 degrees and plantar 
flexion was to 58 degrees.  There was soft tissue swelling of 
the right ankle, as well as marked tenderness to touch.  The 
soft tissue swelling measured 2 cms. by 4 cms., by .5 cms in 
height and was primarily medial to the scar.  Tendinous 
function was intact in all toes.  Muscular atrophy was 
apparent in the right calf muscle groups.  The right calf was 
1.5 cms. smaller in circumference than the left.  Muscle 
strength was 5/5 in all muscle groups of the lower 
extremities.  Deep tendon reflexes were 2+ bilaterally in the 
lower extremities.  The veteran had a slight right-side limp 
but he did not use any assistive devices.  The diagnoses were 
status post derotational osteotomy of the right femur, with 
removal of hardware in December 1994, and with continued 
right hip pain and limitation in range of motion and with 
radiation of right hip pain to the right knee; status post 
ganglion cyst removal on multiple occasions as well as 
multiple aspirations and injections of the ganglion cyst, 
with current hypersensitivity and neuralgia in the area of 
prior surgeries and ganglion cyst and with sensory neuropathy 
of the right foot; and a hiatal hernia.  

At the March 24, 1998 hearing before the undersigned member 
of the Board, sitting at Seattle, Washington, the method of 
reaching the veteran's combined rating of 60 percent was 
explained (page 3).  He testified that his right femoral 
osteotomy caused problems with both his right hip and right 
knee (pages 3 and 4).  He had pain and atrophy of the muscles 
of the upper right leg as well as limitation of motion and 
giving-way of the right knee, especially when walking up 
stairs (page 4).  He reported that a recent VA examination 
had found severe muscle atrophy and pain and he testified 
that the disorder impaired his sexual relations (page 4).  He 
had swelling and tenderness at the site of the excision of a 
ganglion cyst (page 4) which preclude his using certain types 
of shoes because anything above the ankle would rub the 
residual, tender, scar tissue (page 5).  He had numbness of 
the right foot (page 5).  

The veteran testified that he had received VA treatment for 
symptoms of his hiatal hernia, such as vomiting, heartburn, 
and reflux.  He had taken various medications, had lost 
weight and had dysphagia when eating certain types of food 
(page 6).  Physicians had informed him that the disorder 
could be aggravated by Motrin, spicy foods, and stress but 
other physicians had told him that nothing aggravated it 
(page 7).  Since his last VA examination in March 1996 he had 
been treated by VA in the fall of 1997 for his hiatal hernia 
when he had been sent to a nurse practitioner at a VA 
Vocational Rehabilitation center, at which time he had been 
given 12 bottles of Mylanta (page 10).  He also had had a VA 
upper gastrointestinal (UGI) X-ray series in the fall of 1997 
but he was unsure of what it had revealed because he had not 
had any follow-up.  He had not been treated for this right 
leg and right foot disorders since 1996 (page 11) and had not 
received any private treatment (page 12).  

The veteran further testified that he was attending school 
full-time and hoped to be accepted into a nursing program 
(page 12).  The loss of sensation in his right foot now 
extended to above the ankle (page 13).  His most bothersome 
symptom of the right femoral osteotomy was pain which limited 
his functional ability, including his ability to walk a long 
distance or stand to a prolonged time (page 14).  He had been 
evaluated because there was concern that his participation in 
a VA Vocational Rehabilitation program to become a nurse 
would be limited due to his right femoral osteotomy residuals 
(page 15).  However, the veteran also testified that he had 
spoken with a psychologist at the VA Vocational 
Rehabilitation program who had indicated that his disability 
was not conducive to participation in nursing but the veteran 
had countered that in nursing he did not have to lift heavy 
objects (page 15).  

On VA examination in January 2000 the veteran reported that 
he was 74 inches in height and weighed between 130 and 135 
lbs.  The most he had weighed was 148 lbs.  He reported that 
he had always been thin.  Because of his hiatal hernia he 
avoided nonsteroidal anti-inflammatory medications, e.g., 
Motrin and Advil, and because of dysphagia he avoided spicy 
and thick foods.  Pepcid and Mylanta had not provided relief.  
A past upper gastrointestinal X-ray series in December 1996 
had been normal, without any evidence of a hiatal hernia or 
esophageal dysmotility.  He denied spontaeous or induced 
vomiting.  He reported having flatus and once every three to 
five days he had a bowel movement with loose stools.  He did 
not describe abdominal discomfort, except for epigastric 
burning from heartburn which extended to his mid-chest and 
was accompanied by a sensation of fullness in the back of his 
throat.  His symptoms occurred 3 to 4 times yearly but had 
occurred randomly in the last 2 to 6 months without apparent 
cause and without interim symptoms.  The symptoms had last 
occurred about 2 1/2 months ago, stopping about 2 weeks ago.  
He had had a gastric motility study in 1999 due to weight 
loss but the results of the study were unknown.  He ate one 
meal a day and denied having anorexia or bulimia.  

With respect to the veteran's ganglion cyst he reported that 
the excisional scar was tender to touch but there had been no 
swelling or redness.  As to his right femoral osteotomy he 
reported having severe hip pain, particularly if he walked or 
stood for too long a period of time.  He related having 
occasional giving-way of the right knee.  

On physical examination the veteran was noted to be very tall 
and thin, with an absence of subcutaneous fat deposits.  
However, he was well nourished, well developed, and well 
hydrated.  He had a normal posture and stance.  His gait was 
normal.  There was no loss of dental enamel.  There were no 
masses, tenderness or organomegaly of the abdomen.  

There was an 8 cm. linear surgical scar superior to the right 
trochanter which was without debility.  There was no 
percussion tenderness of the right hip.  There was full range 
of motion of the right hip, with active and passive flexion 
to 125 degrees, extension to 0 degrees, posterior abduction 
to 30 degrees, and lateral abduction to 45 degrees, without 
discomfort.  There was atrophy of the muscles of the right 
mid-thigh, such that the right mid-thigh was 3 cms. less in 
circumference than on the left.  There was no leg shortening.  
There was a 4 cm. linear surgical scar lateral and superior 
to the right knee which was without debility.  There was 
normal range of motion of the right knee and no signs of 
inflammation.  

The right ankle was of normal configuration and without signs 
of inflammation but there was a tender vertical 4-cm. linear 
scar anterior to the lateral malleolus without other signs of 
inflammation.  There was normal range of motion of the ankle, 
with dorsiflexion to 10 degrees, plantar flexion to 45 
degrees, inversion to 20 degrees, and eversion to 10 degrees, 
without discomfort.  There was no evidence of muscle atrophy 
but there was diminished pinprick perception over the entire 
dorsum of the right foot and the lateral aspect of the 
plantar surface.  Deep tendon reflexes were intact.  The 
diagnoses were intermittent gastrointestinal reflux disease, 
right femoral osteotomy, and post operative status ganglion 
cyst of the right foot.  An upper gastrointestinal X-ray 
series was within normal limits.  It was noted that his 
symptoms were consistent with gastroesophageal reflux disease 
(GERD) and that at no time had he had gastrointestinal 
hemorrhaging, though he had mild anemia and slight leukopenia 
had previously been noted in his service records.  (For 
definitional purposes, the Board notes that leukopenia is a 
"condition involving abnormally fewer white blood cells."  
Watson v. Brown, 4 Vet. App. 189, 191 (1993).)  However, a 
blood study in February 2000 revealed the veteran's 
hemoglobin and hematocrit levels were within normal limits, 
although his white blood cell count was low and his red blood 
cell count was high.  

A review of the veteran's Vocational Rehabilitation folder 
reveals that a Counseling Record-Narrative Report, apparently 
made in June1996, reflects that there had been concern as to 
the appropriateness of the veteran's occupational goal of 
becoming a registered nurse in light of his service-connected 
right foot and leg conditions.  After a physical capacity 
evaluation, it was felt that he had the physical capacities 
necessary to work as a registered nurse.  The report reflects 
that he could both stand and walk for extended periods of 
time.  He reported that his hip and knee pain had not changed 
much since his surgery.  He indicated that his general health 
was "good."  He was not currently taking any medications.  
He reported having no limitations in his daily activities and 
usually walked 5 to 10 miles a week.  He was observed to 
stoop while working at thigh level and demonstrated and 
reported no signs of pain or difficulty.  

Analysis

Hiatal Hernia

In an attachment to the veteran's June 1995 NOD he reported 
that his hiatal hernia should be rated as 10 percent 
disabling because he had dysphagia, pyrosis, and pain in the 
shoulder and substernal areas.  He also reportedly had had a 
drastic weight loss and had been told to take medication for 
relief of his symptoms.  In an attachment to the veteran's VA 
Form 9, he reported having severe anemia.  

The veteran's complaint of dysphagia is encompassed in the 30 
percent rating currently assigned, as is his complaint of 
heartburn.  While he has reported having had a drastic weight 
loss, since he weighs less than he did during service, the 
evidence reflects that he has always been thin and the recent 
clinical evidence reflects that he remains well nourished, 
well hydrated, and well developed.  Also, on the recent 
rating examination he denied any vomiting and he has never 
complained nor is there evidence of hematemesis or melena.   
For definitional purposes only, the Board notes that 
hematemesis is the vomiting of blood, Dorland's Illustrated 
Medical Dictionary, 741, (27th ed. 1988), and that melena is 
the passage of dark, pitch, and grumous stools stained with 
blood pigments or with altered blood.  Dorland's Illustrated 
Medical Dictionary, 999 (27th ed. 1988).  

Further, while the veteran had related having severe anemia, 
the recent rating examination found that any anemia was only 
mild, although his hematocrit and hemoglobin levels were 
within normal limits.  Additionally, a combination of 
symptoms productive of severe health impairment is an 
alternative basis for a 60 percent rating.  However, when 
evaluated in 1996 for VA Vocational Rehabilitation purposes, 
he described his health as good and there is no competent 
evidence that there has been any significant change in the 
severity of his hiatal hernia since that time.  

Accordingly, a rating in excess of 30 percent for the 
veteran's service-connected hiatal hernia is not warranted.  

Right foot ganglion cyst Excision Residuals

In an attachment to the veteran's VA Form 9, he reported 
having pain and tenderness of his right ankle because all 
surgical procedures on this right foot had failed.  The 
ganglion cyst protruded and limited his selection of footwear 
that, in turn, limited his employment opportunities.  
However, the profession which he has chosen, nursing, is not 
one which would require the use of high-topped shoes.  

The Board observes that the primary complaint associated with 
the excision of a ganglion cyst is pain and numbness of his 
right foot.  However, this is assigned a separate rating of 
10 percent and the propriety of that rating is not at issue.  
The symptoms of that disorder may not be considered in 
arriving at the appropriate rating for the service-connected 
right foot ganglion cyst excision residuals, as this would be 
pyramiding, which is prohibited under 38 C.F.R. § 4.14 
(1999).  

The service-connected right foot ganglion cyst excision 
residuals are manifested by complaints of swelling and a 
tender or painful scar.  However, the recent rating 
examination found no swelling or inflammation, although 
swelling was noted on examination in 1996, and noted only 
that the residual surgical scar was tender.  No other 
abnormality of the scar, e.g., adherence, depression or 
ulceration is clinically shown.  Also, there is no recent 
evidence of muscle atrophy in the area of the right ankle, 
although some right calf atrophy was noted in 1996.  He has 
normal plantar flexion and while the recent rating 
examination reported normal range of motion, dorsiflexion was 
to only 10 degrees which is one-half of normal (normal ankle 
dorsiflexion is to 20 degrees, 38 C.F.R. § 4.71 Plate II 
(1999)).  Thus, even if the rating to be assigned were on the 
basis of limitation of motion of the ankle (as limitation of 
function under 38 C.F.R. § 4.71a, DC 7805 (1999)), under 
38 C.F.R. § 4.71a, DC 5271 (1999) a 10 percent rating is the 
maximum rating for moderate ankle limitation of motion.  For 
the next higher rating of 20 percent, marked limitation of 
motion of the ankle is required and this degree of limitation 
of motion is not shown.  

Accordingly, an increased rating is not warranted on the 
basis of the residual scar or any functional impairment from 
the scar.  

Right Femoral Osteotomy Residuals

In an attachment to the veteran's June 1995 NOD he reported 
that the inservice derotational osteotomy of his right femur 
had not corrected his problem and that since that inservice 
surgery he had had constant right knee pain.  He also 
reported having right hip pain and atrophy of his right leg.  
In attachments to his July 1995 VA Form 9, he reported having 
marked atrophy and a noticeable limp due to hip malformation 
and deformity, which also inhibited his sexual enjoyment and 
participation.  He indicated that he was unable to stand for 
long periods of time or to lift normal loads which limited 
his employment opportunities.  He stated that he had 
limitation of motion of the knee and hip.  He reported that 
his inservice surgery had "overly corrected" his disability 
leading to functional problems and pain.   

However, much of these complaints are rebutted in the 
findings of the 1996 Vocation Rehabilitation evaluation which 
noted no significant impairment in his ability to stand or 
walk.  Moreover, the recent evidence, while confirming the 
presence of residual muscular atrophy, reflects no impairment 
in his gait, including both no limp (although a slight limp 
was noted on examination in 1996) and no need for an 
assistive device such as a cane.  While the femoral scar was 
tender to palpation during hospitalization in 1994, on VA 
examination in January 2000 it was described as being, 
essentially, asymptomatic.  

The examinations in March 1996 and January 2000 found no 
significant limitation of motion of the right hip and knee, 
at least not to a compensable degree, and reported that range 
of motion of those joints was normal.  While the veteran has 
complained of giving-way of the right knee, no ligamentous 
laxity was found on examination in 1996.  The 10 percent 
rating assigned for slight hip or knee disability encompasses 
the residual muscular atrophy.  However, there is no evidence 
of nonunion of the right femur, moderate hip or knee 
disability, or a past fracture of the surgical neck of the 
right femur.  Accordingly, an evaluation in excess of 10 
percent is not warranted.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An increased rating for a hiatal hernia is denied.  

An increased rating for residuals of right foot ganglion cyst 
removal is denied.  

An increased rating for residuals of right femur osteotomy is 
denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

